In a proceeding for leave to serve a late notice of claim pursuant to General Municipal Law § 50-e, the Dormitory Authority of the State of New York appeals from an order of the Supreme Court, Queens County (Satterfield, J.), dated April 22, 2004, which granted the petition. Ordered
that the order is affirmed, without costs or disburse- ments. Under
the circumstances of this case, the Supreme Court properly granted leave to serve a late notice of claim. H. Miller, J.E, Ritter, Goldstein and Spolzino, JJ., concur. 63